Electronically Filed
                                                     Supreme Court
                                                     SCPR-XX-XXXXXXX
                                                     02-DEC-2020
                                                     07:47 AM
                                                     Dkt. 7 OGP


                            SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

               IN RE WINIFRED Y. TENNO, Petitioner.
_________________________________________________________________

                          ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
    (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
   and Intermediate Court of Appeals Associate Judge Nakasone,
                   assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney Winifred Y. Tenno, pursuant to Rule 1.10 of the Rules

of the Supreme Court of the State of Hawai#i (RSCH), and the

affidavits submitted in support thereof, we conclude that

Petitioner Tenno has fully complied with the requirements of RSCH

Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Tenno, attorney number 5373, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order, though Petitioner shall be permitted to retain the

paper license as a memento, pursuant to RSCH Rule 1.10(b).

          DATED:   Honolulu, Hawai#i, December 2, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Karen T. Nakasone




                                 2